

116 HR 1545 IH: To amend the Internal Revenue Code of 1986 to repeal the inclusion of certain fringe benefit expenses for which a deduction is disallowed in unrelated business taxable income.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1545IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Walker (for himself, Mr. Duncan, Mr. Hice of Georgia, Mr. Gaetz, Mr. Lamborn, Mr. Suozzi, and Mr. Budd) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the inclusion of certain fringe benefit
			 expenses for which a deduction is disallowed in unrelated business taxable
			 income.
	
		1.Repeal of inclusion of certain fringe benefit expenses in unrelated business taxable income
 (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7). (b)Effective dateThe amendment made by this section shall take effect as if included in the amendments made by section 13703 of Public Law 115–97.
			